REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-16 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Berman, Lyle (U.S. PG Pub 2016/0117887 A1) which discloses a wagering game of change.  However, neither Berman singularly or in combination fails to disclose the recited feature:
As per claim 1 “query the gaming data recording device and compute a first total game payout rate based upon the recorded player credit inputs for a first number of rounds of play; compute a second total game payout rate different than the first total game payout rate based on the recorded player credit inputs for a second number of rounds of play; 
As per claim 10 “a first overall game return-to-player (RTP) as a current RTP and a second overall RTP as an inactive RTP; and send a communication to at least one of the electronic gaming devices, the communication instructing the at least one gaming device to conduct the electronic game at the first overall game RTP; adjust the current RTP to be the second overall game RTP based on a predetermined condition being satisfied; and send a communication to at least one of the electronic gaming devices to conduct the electronic game at the second overall game RTP after the condition has been satisfied”.
As per claim 14 “conducting, by the game controller, each of the plurality of rounds of play upon receipt of the respective credits to generate gaming data, the gaming data including a first overall game return-to-play (RTP) used during the plurality of rounds of play, the plurality of rounds of play being prior to a current round of play; determining a plurality of credit amounts, by the game controller, for the plurality of rounds according to the first overall game RTP; computing a second overall game RTP different than the first overall game RTP on the gaming data from the plurality of rounds of play; configuring the electronic gaming machine with the second RTP; conducting, by the game controller, a next round of play of the electronic game; and determining, by the game controller, a second credit amount for the next round of play according to the second overall game RTP”. 

EXAMINER’S AMENDMENT

Claim 11, line 1, delete “claim 11”, and add – claim 10--.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715